EXHIBIT 10.3

 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Nicholas Babson (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 500 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

2

--------------------------------------------------------------------------------


 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

Print name:  Babson, Nicholas

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Martin Barber (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 650 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Barber, Martin

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Norman Bobins (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 500 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Bobins, Norman

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Alan Feld (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 500 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Feld, Alan

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Thomas Robinson (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 500 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Robinson, Thomas

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and John C. Staley (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 500 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Staley, John C.

 

3

--------------------------------------------------------------------------------


 

CENTERPOINT PROPERTIES TRUST

2003 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 

THIS RESTRICTED SHARE AGREEMENT (the “Agreement”) is dated as June 18, 2004
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Robert Stovall (the “Grantee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2003 Omnibus Employee Retention and Incentive Plan (the “2003
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.  The purpose of this Agreement is to establish a written
agreement evidencing a grant of Restricted Shares made in accordance with the
terms of the Plan.  In this Agreement, “Restricted Shares” means shares granted
pursuant to this Agreement or other securities resulting from an adjustment
under Section 1.5 and 6.2 of the 2003 Plan.

 

The parties agree as follows:

 

1.              Grant of Restricted Shares.  The Company hereby grants to the
Grantee 650 Common Shares (the “Shares”) under the terms and conditions hereof.

 

2.              Share Price.  The share price of the Shares is $74.98.

 

3.              Performance Goals.  As defined below in section 5 (a).

 

4.              Time Goal.  Eight (8) years.

 

5.              Vesting.   Except as otherwise provided in the 2003 Plan or in
this Agreement, the Shares shall become vested as follows:

 

(a)                                  Achievement of Performance Goal.  Shares
granted and not previously vested or forfeited shall vest as detailed below: at
the close of business on the last day of a period commencing at least two years
after the date of this award and:

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 30%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 40%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 50%.

 

--------------------------------------------------------------------------------


 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 60%.

 

•                  20% of the shares – At the close of business on the last day
of a period commencing at least two years after the date of this award and
including 60 consecutive trading days such that the average total shareholder
return for such trading days equals or exceeds 70%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price of the
Shares on the date of this award.

 

(b)                                 Change of Control.  Shares not previously
vested or forfeited shall become fully vested upon a Change of Control as
defined in the 2003 Plan.

 

(c)                                  Time Goal.   Shares not previously vested
or forfeited shall become fully vested at the close of business on the eighth
anniversary of the date of this Agreement.

 

6.              Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.              Taxes.  The Company may pay or withhold the amount of any tax
attributable to any Shares deliverable under this Agreement or dividends payable
thereon, and the Company may defer making delivery or payment until it is
indemnified to its satisfaction for that tax.

 

8.              Compliance with Laws.  Shares can be delivered under this
Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.              Stock Legends.  Any certificate issued to evidence the Shares
issued shall bear such legends and statements as the Company deems advisable to
assure compliance with all federal and state laws and regulations.

 

10.       No Right of Employment.  Nothing in this Agreement shall confer any
right on an employee to continue in the employ of the Company or shall interfere
in any way with the right of the Company to terminate such employee at any time.

 

11.       Amendment of Agreement.  The Company may alter, amend, or terminate
this Agreement only with the Grantee’s consent, except for adjustments expressly
provided by this Agreement.

 

2

--------------------------------------------------------------------------------


 

12.       Miscellaneous.  This Agreement is subject to and controlled by the
2003 Plan.  In the case of any inconsistency between this Agreement and the 2003
Plan, the terms of the 2003 Plan shall govern.  This Agreement is the final,
complete, and exclusive expression of the understanding between the parties and
supersedes any prior or contemporaneous agreement or representation, oral or
written, between them.  Modification of this Agreement or waiver of a condition
herein must be written and signed by the party to be bound.  In the event that
any paragraph or provision of this Agreement shall be held to be illegal or
unenforceable, such paragraph or provision shall be severed from the Agreement
and the entire Agreement shall not fail on account thereof, but shall otherwise
remain in full force and effect.

 

13.       Notices.  All notices and other communications required or permitted
under this Agreement shall be written, and shall be either delivered personally
or sent by registered or certified first-class mail, postage prepaid and return
receipt requested, or by telex or telecopy, addressed as follows: if to the
Company, to the Company’s principal office, Attention: Mr. Rockford O. Kottka,
and if to the Grantee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.

 

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

 Rockford O. Kottka

 

 

 

 

 

 

Its:

Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

Print name:  Stovall, Robert

 

3

--------------------------------------------------------------------------------